Title: From John Adams to Oliver Wolcott, Jr., 18 October 1799
From: Adams, John
To: Wolcott, Oliver, Jr.


Private
SirTrenton October 18. 1799

I beg leave to solicit your Sentiments on the Communication of Information or Recommendations necessary or expedient to be made to Congress at their approaching session. Your Observations on the State of the Nation at large, the State of Europe, the Mission to France, the Rebellion in Pennsylvania the Negotiations with St. Domingo, the Interruption of the board or boards of Commissioners, and every other Subject, especially on every thing in the Treasury department will be agreable and very much oblige your faithfull humble servant

John Adams